 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ATTHEW G. MORRIS
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95184
 4
   Attorneys for Plaintiff
 5 United States of America

 6
                                  IN THE UNITED STATES DISTRICT COURT
 7
                                     EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                             CASE NO. 2:16-CR-92-JAM

10                                 Plaintiff,              ORDER SEALING DOCUMENTS AS SET FORTH
                                                           IN GOVERNMENT’S NOTICE
11                           v.

12   MARCO ANTONIO RAMIREZ ZUNO,

13                                 Defendant.

14

15
            Pursuant to Local Rule 141(b) and based upon the representation contained in the government’s
16
     Request to Seal, IT IS HEREBY ORDERED that the government’s sentencing letter pertaining to
17
     defendant MARCO ANTONIO RAMIREZ ZUNO, and government’s Request to Seal shall be
18
     SEALED until further order of this Court.
19
            It is further ordered that access to the sealed documents shall be limited to the government and
20
     counsel for the defendant.
21
            The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
22
     for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in
23
     the government’s request, sealing the government’s motion serves a compelling interest. The Court
24
     further finds that, in the absence of closure, the compelling interests identified by the
25
     ///
26
     ///
27
     ///
28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET            1
      FORTH IN GOVERNMENT’S NOTICE
 1 government would be harmed. In light of the public filing of its request to seal, the Court further finds

 2 that there are no additional alternatives to sealing the government’s motion that would adequately

 3 protect the compelling interests identified by the government.

 4

 5    Dated: 3/13/2020                                  /s/ John A. Mendez
                                                   THE HONORABLE JOHN A. MENDEZ
 6                                                 UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET          2
      FORTH IN GOVERNMENT’S NOTICE
